UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7993


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NIGEL CLARKE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:02-cr-00060-H-5)


Submitted:    January 19, 2010              Decided:   January 28, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nigel Clarke, Appellant Pro Se. Anne Margaret Hayes, Rudolf A.
Renfer, Jr., Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nigel   Clarke      appeals   the   district       court’s     order

denying     his   motion   for    discovery   and   to    proceed      in   forma

pauperis.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.      United States v. Clarke, No. 4:02-cr-00060-H-5

(E.D.N.C.    Oct.    15,   2009).     We   dispense      with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                       2